Citation Nr: 1701842	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression diagnosed as Depressive Disorder NOS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1990 to March 1991.  She also had service in the United States Army Reserves on active duty for training (ACDUTRA) from July 1989 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran presented sworn testimony at a hearing before the undersigned in September 2015.  A transcript of that hearing is of record. 

The Veteran's claim of service connection for posttraumatic stress disorder has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

The Veteran's depression had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for Depressive Disorder NOS have been met.  38 U.S.C.A. §§ 101 (24), 106, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303(a) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the elements necessary to establish entitlement to service connection for an acquired psychiatric disorder, diagnosed as Depressive Disorder NOS, have been met.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101 (24), 106, 1131.  In order to establish service connection the claimant must show the existence of a present disability, an in-service incurrence of a disease or injury, and a causal relationship or "nexus" between the two.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this case, the Veteran was diagnosed with Depressive Disorder NOS both by her treating VA provider in August 2010 and by a VA examiner in March 2013.  See March 2013 VA Examination Report.  She reported that she was sexually assaulted during a period of ACDUTRA, and that since that time she has experienced depression, recurrent distressing dreams of the event, difficulty falling or staying asleep, hypervigilance, anxiety and increased irritability.  See October 2012 Statement in Support of Claim for Service Connection for PTSD; see also March 2013 VA Examination Report; September 2015 Hr'g Tr. at 5.  She also reported that after the assault she lost her drive to stay physically fit, and as a result her performance in physical training declined during service.  The Veteran is competent to report the events and symptoms she experienced during her period of ACDUTRA and afterwards, and the Board finds her reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Her statements are corroborated by her service personnel records showing a decline in her performance in physical training.  Also supporting her claim is the October 2012 written statement of her sister, who reported that she observed a change in the Veteran's behavior and demeanor after her return from ACDUTRA.  Such changes included being more withdrawn, quiet, and avoiding phone calls from her friends.  The Veteran's sister further stated that although she could tell there was something wrong, she was unable to get the Veteran to talk about her time in ACDUTRA.  The March 2013 VA mental health examiner opined that this evidence suggests that it is as least as likely as not that the event as described by the Veteran occurred.  See March 2013 VA Examination Report.  The examiner also noted that the Veteran had been treated by VA providers for depression related to her sexual assault during the appeal period.  Thus, the Board finds that all three elements of service connection have been met, and that service connection for Depressive Disorder NOS is warranted.  38 C.F.R. § 3.303(a).

The Veteran testified that a grant of service connection for any psychiatric disorder, regardless of the diagnosis, would satisfy her appeal.  See September 2015 Hr'g Tr. at 9.  Thus, the Board need not address whether service connection for any other psychiatric disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


ORDER

Service connection for Depressive Disorder NOS is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


